DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (“IDCam: Precise Item Identification for AR Enhanced Object Interactions”, published in the 2019 IEEE International Conference on RFID, herein Li)1 in view of Fan, et al (“When RFID Meets Deep Learning: Exploring Cognitive Intelligence for Activity Identification”, published in IEEE Wireless Communications, herein Fan).2 3	Regarding claims 1, 10 and 15, Li teaches an object recognition system, fog device,4 and mobile device comprising: 	an input device configured to obtain image data and a Radio Frequency Identification (RFID) data of an object (Section III-A: Hardware); 	a processing device connected to the input device, and configured to perform a model training procedure (Section II-B: RF Sensing), wherein the model training procedure comprises: . 
Allowable Subject Matter
Claims 5, 7-8, 12-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazed, et al. (US 2020/0342548).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See 892 form for full citation. A copy of this document is attached to this Office Action.
        2 See 892 form for full citation. A copy of this document is attached to this Office Action.
        3 In addition to the cited portions of each reference, please see also the associated figures.
        4 See Section III-A: Hardware for the processor, code and storage unit. The hardware recited there inherently uses these components.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.